489 F.2d 731
Melvyn Monroe BROWN, Petitioner-Appellant,v.Louie L. WAINWRIGHT, Director, Division of Corrections,State of Florida, Respondent-Appellee.No. 73-3665 Summary Calendar.**Rule 18, 5 Cir.; see Isbell Enterprises, Inc.v.Citizens Casualty Company of New York et al., 5 Cir., 1970,431 F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
Feb. 19, 1974.

John R. Lawson, Jr., Tampa, Fla.  (Court-appointed), for petitioner-appellant.
Robert L. Shevin, Atty. Gen., Tallahassee, Fla., Baya Harrison III, Asst. Atty. Gen., Tampa, Fla., for respondent-appellee.
Henry E. Williams, Jr., City Atty., Gerald H. Bee, Asst. City Atty., Tampa, Fla., amicus curiae for Halloway and Baker.
Before COLEMAN, DYER and RONEY, Circuit Judges.
PER CURIAM:


1
The sole issue in this habeas corpus appeal is the timeliness of the application for a search warrant.  The District Court denied relief.  This subject was fully explored in Bastida v. Henderson, (1973) 5th Cir., 487 F.2d 860.  Upon the authority of Bastida, the judgment of the District Court is


2
Affirmed.